USAA Contract Control Number: 0000000435-02 Exhibit 24(b)(8.204) Second Amendment to Selling and Services Agreement and Fund Participation Agreement This Second Amendment dated as of September 1, 2015 by and between Voya Retirement Insurance and Annuity Company (“Voya Retirement”), Voya Institutional Plan Services, LLC (“Voya Institutional”), Voya Financial Advisers, LLC (“Voya Financial”) (collectively “Voya”), and USAA Investment Management Company (“Distributor”) acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Distributor (each a “Fund or collectively the Funds) is made to the Selling and Services Agreement and Participation Agreement as of January 17, 2011 (the “Agreement”), as amended. Terms defined in the Agreement are used herein as defined. 1.
